DETAILED ACTION
	This office action is in response to the filing of the RCE on 12/7/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/21 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pang (KR 2016-0127459, cited by Applicant) in view of Lee et al. (KR 2008-0051220).
Regarding claim 1, Pang teaches an organic light-emitting diode (OLED) display having an emission area (portion 150) and a non-emission area surrounding the emission area, the OLED display comprising, comprising (Figure 1): 
a substrate 110;
a buffer layer 122 on the substrate 110;
an auxiliary cathode 130 disposed on the buffer layer; 
a passivation layer 141 covering the auxiliary cathode 130; 
an overcoat layer 142 formed on the passivation layer 141; 
a connection terminal 180 (two parts) connected (at least physically) to the auxiliary cathode 130 on the overcoat layer 142; 
an undercut opening formed on the overcoat layer 142 to expose a portion of the auxiliary cathode 130, an under area being located in the undercut opening and disposed under one side of the connection terminal 180, wherein one side of the undercut opening is exposed and the other side thereof is covered with the connection terminal 180; 
a bank 190 having a bank opening which has a size larger than the undercut opening; 
an organic emission layer 152 formed in the emission area and on a region other than the under area in the undercut opening to expose the portion of the auxiliary cathode 130; and 
a cathode 153 directly connected to the exposed portion of the auxiliary cathode 130 on which the organic emission layer is not formed in the under area of the undercut opening.
	Pang does not teach an auxiliary connection line disposed on a substrate in the non-emission area and absent in the emission area, where the buffer layer is on the auxiliary connection line, and where the auxiliary cathode is on the buffer layer and connected to the auxiliary connection line through the buffer layer.  Lee et al. shows (Figure 3) an auxiliary connection line 125 disposed on a substrate in a non-emission area and absent in an emission area, where a buffer layer 130 is on the auxiliary connection line 125, and where an auxiliary cathode 173 is on the buffer layer 130 and connected to the auxiliary connection line 125 through the buffer layer 130.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pang by including an auxiliary connection line and its connection to the auxiliary cathode in the manner taught by Lee et al. since doing so may allow one to make a more planar device.
	Regarding claim 2, Pang teaches that the overcoat layer 142 includes an over- etched stepped portion formed at a portion of the upper part thereof exposed by the bank 190 (see also Figure 2c).
Regarding claim 6, Pang teaches that the undercut opening includes one side exposing an etched side wall of the overcoat layer 142 being covered by the organic emission layer and the cathode and an etched side wall of the passivation layer 141 and the other side exposing the connection terminal 180 (to layer 152), and a portion of the passivation layer 141 under the connection terminal 180 is over-etched to expose a portion of the connection terminal 180 at the other side of the undercut opening.
Claims 3 - 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pang (KR 2016-0127459, cited by Applicant) in view of Lee et al. (KR 2008-0051220) as applied to claim 1 above, and further in view of Yoon (US 2015/0187959).
	Regarding claim 3, Pang teaches a thin film transistor 120 disposed on the substrate and under the passivation layer 141; a pixel contact hole formed in the overcoat layer 142 and selectively exposing the thin film transistor 120; and an anode 151 connected to the thin film transistor through the pixel contact hole on the overcoat layer 142, wherein the bank 190 defines an emission area exposing the center portion of the anode 151, the organic emission layer 152 is formed on the entire emission area, and the cathode 153 is formed on the organic emission layer 152 in the emission area such that the anode 151, the organic emission layer 152 and the cathode 153 are laminated to form an organic light-emitting diode (OLED) in the emission area.
	Pang does not teach that a light-shielding layer is disposed on the substrate at the same level as the auxiliary connection line underneath the thin film transistor.  Yoon shows (Figure 3) that a light-shielding layer 103 (in the Tr area) is underneath TFT Tr and can extend from the auxiliary connection line.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pang by forming a light-shielding layer underneath the thin film transistor in the manner taught by Yoon since doing so would prevent damage to the semiconductor layer of the thin film transistor.
	Regarding claim 4, Pang teaches wherein the thin film transistor 120 comprises: a semiconductor layer 123 disposed; a gate electrode 121 underneath on the center region of the semiconductor layer 123 having a gate insulating layer 122 interposed there between.  Pang teaches a bottom gate configuration and not a top gate configuration as claimed.  Pang also does not teach that the buffer layer is between the light-shielding layer and the thin film transistor.  
Regarding claim 5, Pang teaches that the auxiliary cathode 130 includes the same material as the drain electrode 124 (also Figure 2a).  Pang does not teach an interlayer insulating layer formed on the buffer layer; and a drain electrode of the thin film transistor disposed on the interlayer insulating layer.  Yoon teaches an interlayer insulating layer 125 formed on the buffer layer 105; and a drain electrode 136 of a thin film transistor 110 disposed on the interlayer insulating layer 125.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pang by using a top gate configuration in the manner taught by Yoon (with the interlayer insulating layer formed on 
	Regarding claim 7, Pang teaches that the cathode 153 is formed of a transparent conductive material (page 6 of translation, paragraph starting with “The pixel electrode (151) and common electrode…”).  Pang does not appear to teach the materials of the auxiliary cathode 130 and does not teach the material of the auxiliary connection line.  Lee et al. teaches that an auxiliary cathode 173 can be opaque (see fifth page of translation, second paragraph).  Also, Yoon teaches that an auxiliary connection line 103 can be opaque (Paragraph 0038).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the auxiliary cathode and the auxiliary connection line of opaque materials, since naturally occurring conductive materials tend to be opaque, and since it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), also see In re Leshin, 125 USPQ 416, (1960)).   Please also see MPEP §2144.07.

Response to Arguments
	The arguments regarding Yoon as teaching the auxiliary connection line necessarily provided in the display area or emission area (Applicant Remarks, 11/17/2021, pp.7) were not found persuasive.  Yoon shows (Figure 2) that element 103 overlaps with a portion of the pixel electrode 150, but the portion of 103 being used as an auxiliary connection line (the portion in ch1) is out of the display area or emission area.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        


/SHAHED AHMED/Primary Examiner, Art Unit 2813